Title: The American Commissioners to the Eastern Navy Board, 29 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Eastern Navy Board


<Passy, July 29, 1778: We have received your letter of June 8 by Captain Barnes of the Dispatch, as well as the packets forwarded by the Massachusetts Council. We have given orders to Mr. Schweighauser to provide for the captain’s return voyage and have ordered our banker to give a month’s pay to him and his crew and an additional one hundred dollars to him in lieu of primage, as you instructed. P.S. We are surprised at the monstrous sum you want advanced to them here, in silver and gold. If it is really your intention, we wish you had specified the sums to be paid each individual.>
